Citation Nr: 0301594	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$3,200.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
September 1969 to September 1971.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
from a January 2002 decision by the Committee on Waivers 
of the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a waiver 
of his debt.


FINDINGS OF FACT

1.  The veteran was notified of the amount of his debt due 
to a pension overpayment, of his right to request waiver 
of the debt, and of the 180 day time limit for requesting 
waiver, in December 16, 2000, and January 23, 2001, 
correspondence.

2.  The veteran first requested a waiver of his debt in 
correspondence dated November 9, 2001.


CONCLUSION OF LAW

The veteran did not file a timely request for waiver, and 
waiver of the debt of the debt is therefore not warranted.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA provides, among other things, for heightened duties 
to notify and assist veterans pursuing claims.  However, 
the VCAA's notification provisions do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The law governing waivers of indebtedness contains its own 
notification provisions.  Further, where there is no 
reasonable possibility that there is evidence which would 
assist in substantiating the claim, the heightened duty to 
assist does not apply.  38 C.F.R. § 3.159(d).  Here, the 
law controls, and the veteran's submissions make evident 
that there is no evidence which would assist in 
substantiating his claim.

The veteran was notified in September 19, 2000, 
correspondence that the RO proposed to reduce his pension 
benefits effective from February 1, 1997, and that such 
action would result in an overpayment.  In December 1, 
2000, correspondence, the veteran was notified that the 
proposed action was final, and that his benefits were 
reduced as of February 1, 1997.

In December 16, 2000, correspondence, the veteran was 
informed that the overpayment amount was $3,200.00.  
Notice was again sent to the veteran, at a second address, 
on January 23, 2001.  Both letters stated that the veteran 
could request a waiver of the debt in certain 
circumstances, and that "[s]pecific information concerning 
these rights and instructions for requesting a waiver are 
provided on the back of this letter." (Emphasis in 
original).  The instructions referred to stated, under the 
heading "RIGHT TO REQUEST WAIVER OF THE DEBT," that the 
right to request a waiver "only lasts for 180 days."  The 
instructions also noted that financial hardship was a 
basis for seeking waiver.

In correspondence dated November 9, 2001, the veteran 
requested waiver of his pension overpayment debt based 
upon financial hardship.  The request was denied in 
January 2002, based on his failure to timely file the 
request.  The veteran argues in his notice of disagreement 
that he did not know he could apply for a waiver due to 
hardship, or that there was a 180 day window in which to 
apply.

The law and regulations provide that a veteran may seek a 
waiver of a debt within 180 days of notice of the 
existence of a debt, or within a "reasonable" time 
following actual notice of the debt.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(b).  

Here, the veteran was notified of the debt and the 180 day 
window in which to request a waiver of that debt on two 
separate occasions.  Resolving all doubt in favor of the 
veteran and assuming that he received only the later 
notice, sent January 23, 2001, the 180 day window would 
have expired on approximately July 22, 2001.  The first 
request for waiver was dated November 9, 2001, or 3 months 
after the expiration of the deadline.  Further, the 
veteran does not allege that he did not receive the notice 
in a timely fashion.  While he claims he was unaware he 
could seek waiver, and that there was a time limit for 
seeking waiver, he does not deny he received the December 
2000 and January 2001 correspondence.  Furthermore, He has 
not cited any reasonable justification for his delay in 
seeking a waiver.  The paragraphs on the back of the 
correspondence notifying him of the amount of debt, to 
which he was specifically referred by highlighted text, 
very clearly provide adequate notice of his appellate 
rights and responsibilities, as well as the grounds upon 
which he could seek a waiver.  Barger v. Principi, 16 Vet. 
App. 132, 137 (2002).

The law is dispositive.  The facts presented leave no 
legal basis upon which the relief sought may be granted.  
Hence, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The appeal seeking waiver of a pension overpayment 
indebtedness is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

